                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


 JOHN SINCLAIR,                          )
                                         )
                    Plaintiff            )
                                         )
 vs.                                     )            JUDGMENT IN A CIVIL CASE
                                         )              CASE NO. 7:20-CV-185-M
 CITY OF LUMBERTON, a Municipal          )
 Corporation, BRANSTON C. COLLINS,       )
 an individual, JOHN/JANE DOE 1, an      )
 individual, MICHAEL MCNEILL, an         )
 individual, TOMMY BARNES, an            )
 individual, TERRY PARKER, an            )
 individual, VERNON JOHNSON, an          )
 individual, BRUCE DAVIS, an individual, )
 WAYNE HORNE, an individual, E. HOLT )
 MOORE, III, an individual, BRUCE        )
 DAVIS, an individual, RANDY             )
 CANADY, an individual, PATRICK          )
 LEWIS, an individual, ROBSON            )
 COUNTY, a Municipal Corporation,        )
 KENNETH SEALY, an individual,           )
 JOHN/JANE DOES 2 – 15, Jailers and      )
 individuals, JOHNSON BRITT, an          )
 individual, JOHN/JAN DOE                )
 INSURANCE COMPANY A,                    )
 JOHN/JANE DOE INSURANCE                 )
 COMPANY B, JOHN/JANE DOE                )
 INSURANCE COMPANY C,                    )
 JOHN/JANE DOE BONDING                   )
 COMPANY A, JOHN/JANE DOE                )
 BONDING COMPANY B, JOHN/JANE            )
 DOE BONDING COMPANY C,                  )
                                         )
                    Defendants.          )



Decision by Court.

This action came before the Honorable Richard E. Myers II, United States District Judge, on the
Memorandum and Recommendation ("M&R") of United States Magistrate Judge Robert B. Jones, Jr.




           Case 7:20-cv-00185-M Document 9 Filed 12/23/20 Page 1 of 2
[DE-3] to dismiss this action without prejudice for failure to prosecute or to comply with this court's
order.


IT IS ORDERED, ADJUDGED, AND DECREED that the court ADOPTS the M&R [DE-3]
and for the reasons state therein DISMISSES this action WITHOUT PREJUDICE.


This Judgment filed and entered on December 23, 2020, and copies to:
John Sinclair (3170 E Elizabethtown Road, Lumberton, NC 28358, via U.S. Mail)




 December 23, 2020                                        Peter A. Moore, Jr.
                                                          Clerk of Court



                                                    By:
                                                          Deputy Clerk




            Case 7:20-cv-00185-M Document 9 Filed 12/23/20 Page 2 of 2
